DETAILED ACTION
Claims 1-5, 7-14, and 16-20 are currently pending. 
Claims 6 and 15 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
 
Response to Arguments
	Applicant’s arguments, see Remarks, filed 02/21/2022 with respect to the current amendment in view of the combination of Finkelstein, Kolleri, McCallie, and Barash as applied in the Non-Final Rejection 11/24/2021 have been fully considered and are persuasive.  The rejection of the claims have been withdrawn. 

Allowable Subject Matter
	Claims 1-5, 7-14, and 16-20 are allowed. 
	Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
	communicating the demographic information and a public URL that is associated with an Electronic Health Record (HER) of the individual to the source device; 
	receiving a request to access the public URL from the source device; 
	based on the request from the source device, receiving authorization to access the public URL; 
	accessing, using the public URL that is associated with an Electronic Health Record (HER) of the individual, at least one of  a problem or an allergy that is stored in the HER associated with the individual.
	Claims 2-5 and 7 depend from claim 1 and are therefore also allowed. 

	Regarding claim 8, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
	communicating the demographic information and a public URL that is associated with an Electronic Health Record (HER) of the individual to the source device; 
	receiving a request to access the public URL from the source device; 
	based on the request from the source device, receiving authorization to access the public URL; 
	accessing, using the public URL that is associated with an Electronic Health Record (HER) of the individual, at least one of  a problem or an allergy that is stored in the HER associated with the individual.
	Claims 9-14 and 16 depend from claim 8 and are therefore also allowed. 

	Regarding claim 17, neither the closest known prior art nor any reasonable combination thereof teaches: 
	communicate the demographic information and a public URL that is associated with an Electronic Health Record (HER) of the individual to the source device; 
	receive a request to access the public URL from the source device; 
	based on the request from the source device, receiving authorization to access the public URL; 
	access, using the public URL that is associated with an Electronic Health Record (HER) of the individual, at least one of  a problem or an allergy that is stored in the HER associated with the individual.
	Claims 18-20 depend from claim 17 and are therefore also allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Molly Delaney/Examiner, Art Unit 2666
                                                                                                                                                                                                    /EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666